Citation Nr: 1034232	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to a disability rating higher than 10 percent for 
degenerative joint disease of the right knee prior to August 10, 
2009.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for auditory processing 
disorder. 

5.  Entitlement to a disability rating higher than 20 percent for 
degenerative joint disease of the lumbosacral spine. 

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1970 
and from June 1976 to November 1993.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which, among other things, denied the Veteran's claims 
for disability ratings higher than 10 percent for his right and 
left knee disabilities.

Thereafter, on August 10, 2009, the Veteran's underwent a right 
total knee replacement.  Consequently, in a March 2010 decision, 
the RO assigned a temporary 100 percent disability rating from 
August 10, 2009.  The authority for doing that comes from 
Diagnostic Code (DC) 5055, which provides a 100 percent 
disability rating for one year following a knee replacement.  38 
C.F.R. § 4.71a, DC 5055 (2009).  The RO also noted that, after 
the one-year period ends, a 30 percent rating will be assigned as 
of October 1, 2010.  Therefore, in adjudicating the Veteran's 
increased-rating claim for his right knee disability, the Board 
will only refer to the period of time prior to August 10, 2009.  

The issue involving service connection for a heart disorder and 
auditory processing disorder, as well as the issues involving an 
increased rating for degenerative joint disease of the 
lumbosacral spine and a TDIU are addressed in the REMAND portion 
of the decision below.  


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee is 
manifested by X- ray evidence of arthritis, range of motion from 
zero degrees of extension to 120 degrees of flexion, and no 
objective evidence of recurrent subluxation or lateral 
instability.

2.  Prior to surgery on August 10, 2009, the Veteran's 
degenerative joint disease of the right knee was manifested by X- 
ray evidence of arthritis, range of motion from zero degrees of 
extension to 120 degrees of flexion, and no objective evidence of 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 
10 percent for degenerative joint disease of the left knee.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

2.  The criteria are not met for a disability rating higher than 
10 percent for degenerative joint disease of the left knee prior 
to August 10, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address these claims on their 
merits, providing relevant statutes, regulations, and case law, 
the relevant factual background, and an analysis of its decision.

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

With respect to his increased-rating claims for right and left 
knee disabilities, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
November 2005 and September 2006, both of which were issued prior 
to the RO initial adjudication of the claims, which is the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction).  These letters notified the 
Veteran of what was required to prove his claims, the evidence 
that VA will seek to provide, and the evidence and information he 
is expected to provide.  The letters also included the 
information concerning how a disability evaluation and an 
effective date are assigned.  See Dingess, supra.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all 
pertinent records the Veteran identified as relevant.  He was 
also afforded two VA orthopedic examinations to assess the 
severity of his service-connected right and left knee 
disabilities.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further development 
is needed to meet the requirements of the VCAA or Court.

II. Increased Ratings for Degenerative 
Joint Disease of the Right and Left 
Knees

The Veteran developed degenerative arthritis (i.e., degenerative 
joint disease) in both knees while on active duty.  As a result, 
in a July 1994 rating decision, the RO granted service connection 
for degenerative joint disease of the knees and assigned a 
separate 10 percent rating for each knee.  This appeal originated 
after the Veteran filed a claim for increased compensation 
benefits in November 2005.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  See 38 
C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating claim, 
however, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before the 
claim was filed until VA makes a final decision on the claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Degenerative arthritis, also known as degenerative joint disease, 
is rated on the basis of limitation of motion in the joint caused 
by the degenerative changes.  See 38 C.F.R. § 4.71a, DC 5003.  
Limitation of motion of the knee joint is rated pursuant to DC 
5260 and DC 5261.  

Under DC 5260, flexion of the leg limited to 15 degrees warrants 
a 30 percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a zero 
percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, extension of the leg limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 5 degrees 
warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 
4.71a, DC 5261.

The Board notes that VA regulation defines normal range of motion 
for the leg as zero degrees of extension and 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this case, 
the Board finds that the preponderance of the evidence is against 
disability rating higher than 10 percent for the Veteran's right 
and left knee disabilities.  The evidence for consideration 
includes two VA examination reports.  A February 2007 VA 
examination report shows that both knees demonstrated motion from 
zero degrees of extension to 135 degrees of flexion, while a 
September 2008 VA examination report shows that both knees 
demonstrated motion from zero degrees of extension to 120 degrees 
of flexion.

These findings do not even meet the criteria for a compensable 
rating under DC 5260 or DC 5261.  However, a 10 percent 
disability rating was assigned based on the Veteran's complaints 
of pain as well as X-ray evidence of degenerative changes of both 
knees.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(holding that a painful major joint or group of joints affected 
by degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion).  Simply stated, the Veteran pain is the basis for the 10 
percent ratings.  Nevertheless, in light of the fact that both 
knees have noncompensable range of motion, with only a 20 degree 
loss of flexion noted at his most recent VA examination, there is 
simply no basis to assign a disability rating in excess of 10 
percent for either knee.  

The Board also finds that a disability rating in higher than 10 
percent for either knee disability is not warranted on the basis 
of functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Since the 10 percent rating has been 
assigned based solely on the Veteran's complaints of pain, a 
higher rating is not appropriate under these provisions.  In any 
event, both VA examination reports note that no additional 
limitation of motion was observed after three repetitive 
movements.  As such, a disability rating higher 10 percent is not 
warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

In reaching this decision, the Board also notes that separate 
ratings are not warranted under DC 5260 and DC 5261, since both 
knees have full extension to zero degrees.  See VAOPGCPREC 9-2004 
(September 17, 2004).  

A separate rating also is unavailable on the basis of subluxation 
or lateral instability of the right knee.  The Board notes that 
where a Veteran has a knee disability involving both instability 
and arthritis, separate ratings may be assigned under 
DCs 5003 and 5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997), 62 Fed. Reg. 63604 (1997).  See, too, VAOPGCPREC 9- 98 
(August 14, 1998). Under DC 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R.  § 4.71a, DC 
5257 (2007).

The above-mentioned VA examination reports both note that 
anterior and posterior cruciate ligament testing was negative, 
thereby precluding a finding of even slight recurrent subluxation 
or lateral instability.  In short, there is simply no basis to 
assign a separate rating based on subluxation or lateral 
instability of the right knee.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for both his right and left knee 
disabilities.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  But as the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b).  
Hence, the appeal is denied.

III. Consideration of an Extra-schedular Evaluation

The Board also finds that the schedular 10 percent ratings 
assigned are not inadequate, such that the claims should be 
referred to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of an extra-
schedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, 
there is no evidence that either knee disability has 
independently caused marked interference with employment or has 
required frequent periods of hospitalization so as to render 
impractical the application of the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Veteran has not been hospitalized for either disability, 
except for his total right knee replacement on August 10, 2009, 
which is not relevant to this appeal, since a temporary 100 
percent rating has been assigned following that procedure.  In 
addition, a finding of marked interference with employment is 
negated by a November 2008 examination report by A.B., M.D., who, 
after examining the Veteran's knees, concluded that these 
disabilities did not prevent him from working.  Apparently, the 
Veteran told Dr. A.B. that he last worked in April 2006 doing 
data entry and programming, and that he left because "they did 
not treat me right."

Under these circumstances, this case does not warrant an extra-
schedular referral. See Thun v. Peake, 22 Vet. App. 111 (2008); 
see also 38 C.F.R. § 4.1 (generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability).  As the Court reiterated in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability 
rating, itself, is recognition that industrial capabilities are 
impaired.


ORDER

A disability rating higher than 10 percent for degenerative joint 
disease of the left knee is denied.

A disability rating higher than 10 percent for degenerative joint 
disease of the right knee, prior to August 10, 2009, is denied.




REMAND

The Board finds that additional evidentiary development is needed 
before it can adjudicate the claims for service connection for a 
heart disorder and an auditory processing disorder, as well as 
the claim for a higher rating for his service-connected 
degenerative joint disease of the lumbosacral spine and the claim 
for a TDIU.

A.  Service Connection for a Heart Disorder

The Veteran's service treatment records show that he was seen in 
May 1991 for chest pain.  He also reported a history of heart 
palpitations for the past year and a half, which were usually 
brought on by exertion and stress (anger, fear, frustration) but 
would occasionally occur at rest.  Positive electrocardiograph 
(EKG) changes were noted during a treadmill test, but a heart 
catheterization showed no evidence of heart disease.  The 
physician concluded that the Veteran's chest pain syndrome was 
atypical for cardiac ischemia, and despite the positive EKG 
changes on treadmill testing, it is unlikely to be secondary to 
cardiac ischemia.  The Veteran appeared stable until he suffered 
a myocardial infarction in June 2005.  

In light of these findings, the Board finds that the Veteran 
should be afforded a VA examination to determine whether his 
heart disease had its onset either in service or within one year 
of his retirement from active duty in November 1993.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).

B.  Auditory Processing Disorder

Service connection has been established for bilateral hearing 
loss.  However, the Veteran also claims that he suffers from 
auditory processing disorder, a neurological disability which 
makes it difficult to process and understand words.  He is 
therefore seeking service connection for auditory processing 
disorder.

It is unclear from the medical evidence in the claims file 
whether the Veteran has auditory processing disorder.  Several 
medical professionals have diagnosed the Veteran with auditory 
processing disorder, while others have attributed the Veteran's 
difficulties to attention deficit disorder (ADD).  Also, a 
February 2007 VA audiological evaluation report notes that the 
tests administered were unreliable because the Veteran was very 
capable of understanding conversation.  The VA audiologist 
therefore concluded that the Veteran was possibly malingering.  

But even if it is determined that the Veteran has auditory 
processing disorder, there is also the question of whether it is 
related to service.  In July 2003, a VA audiologist concluded 
that the Veteran's auditory processing disorder was not caused by 
service.  However, she then commented that the Veteran's combat 
and associated stress may have exacerbated this preexisting 
condition.  Since service connection has been established for 
posttraumatic stress disorder, it thus appears that the Veteran 
did in fact experience significant stress while on active duty. 

Under these circumstances, the Board finds that the Veteran 
should be afforded a VA examination to determine whether he has 
auditory processing disorder, and, if so, whether it was incurred 
in or aggravated by service.  See McLendon, 20 Vet. App. at 81 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

C.  Increased Rating for Lumbosacral Spine

The Board finds that a remand is necessary in order to determine 
whether the Veteran's is entitled to a separate rating for any 
neurological abnormalities in his left lower extremity associated 
with his low back disability due to intervertebral disc syndrome 
(IVDS).  

The Veteran has consistently reported low back pain with 
radiation to his left lower extremity.  A February 2007 VA 
examination report notes that there was a patch of hypesthesia 
over the anterior left thigh, suggesting neuralgia paresthetica, 
with some diminished sensation over the lateral aspect of the 
left leg and left foot, suggesting there could be some problem in 
the lumbar spine contributing to this finding.  A more recent VA 
examination performed in September 2008, however, reported no 
objective neurological findings.  

In light of this confusion, the Veteran should be scheduled to 
undergo another VA examination to determine the current severity 
of his service-connected low back disability, to include any 
associated neurological symptoms in either lower extremity.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2008) (VA has 
an affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record does 
not contain adequate evidence to decide a claim); see also Green 
v. Derwinski, 1 Vet. App. 90, 92 (1990) (holding that the 
fulfillment of the statutory duty to assist "includes the conduct 
of a thorough and contemporaneous medical examining, one which 
takes into account the records or prior medical treatment, so the 
evolution of the claimed disability will be a fully informed 
one.").

D.  TDIU

The Veteran claims he is unable to secure or maintain 
substantially gainful employment because of his service-connected 
disabilities and is therefore entitled to a TDIU.  But since the 
Board is remanded several claims, the Board is unable to 
adjudicate his TDIU claim at this time.  This is because any 
grant of service connection for a heart condition and auditory 
processing disorder, and any increased rating for his lumbar 
spine disability may bear significantly on his TDIU claim.  See 
Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim 
predicated on a particular service- connected condition is 
inextricably intertwined with an increased rating claim regarding 
the same condition).

Prior to adjudication, however, the Board believes that 
additional information is required to determine the degree of 
industrial impairment resulting from the Veteran's service-
connected disabilities.  See Beaty v. Brown, 6 Vet. App. 532 
(1994).  So far, these service-connected disabilities include 
posttraumatic stress disorder with secondary dysthymic disorder, 
bilateral hearing loss, status post right knee replacement, 
degenerative joint disease of left knee, degenerative joint 
disease of the lumbosacral spine, residuals of a chip fracture of 
the left wrist, and hemorrhoids.

In Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court held 
that the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, that a 
veteran can perform work that would produce sufficient income to 
be other than marginal.  The Board may not offer its own opinion 
regarding whether a veteran can perform work based on his current 
level of disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 Vet. 
App. 362, 331-32 (1991) (citations omitted).  A VA examination 
and opinion are therefore needed to address this issue.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  Afford the Veteran a VA cardiovascular 
examination to determine the etiology of 
his heart disorder.  To facilitate making 
this determination, the claims file must be 
made available to the designated examiner 
for a review of the pertinent medical and 
other history.

Following a review of the Veteran's claims 
file, completion of the physical 
examination, and receipt of all diagnostic 
or other test results, the examiner should 
render an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or greater probability) that any heart 
disorder had its onset either in service or 
within one year of his retirement from 
active duty in November 1993.  

In making this determination, the examiner 
is advised to consider the fact that he was 
treated in May 1991 for chest pain and a 
one-and-a-half-year history of heart 
palpitations, at which time EKG changes 
were noted during a treadmill test but that 
a heart catheterization showed no evidence 
of heart disease; as well as the fact that 
no further problems were reported until he 
suffered a myocardial infarction in June 
2005.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

2.  Afford the Veteran a VA neurological 
examination to determine whether he has 
auditory processing disorder that was 
either incurred in or aggravated by 
service.  To facilitate making this 
determination, the claims file must be made 
available to the designated examiner for a 
review of the pertinent medical and other 
history.

Following a review of the Veteran's claims 
file, completion of the physical 
examination, and receipt of all diagnostic 
or other test results, the examiner should 
render an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or greater probability) that the Veteran 
has auditory processing disorder, and if 
so, whether it was incurred in or 
aggravated by service. 

If auditory processing disorder is found, 
the examiner should address the following: 
(a) whether the disorder clearly and 
unmistakably preexisted either period of 
active service; and, if so, (b) whether 
this disorder clearly and unmistakable 
increased in severity during either period 
of service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of the disability).  If the 
examiner determines that auditory 
processing disorder did not preexist 
service, he or she should opine whether 
this disorder had its onset in service or 
is otherwise medically related to an in-
service injury or disease.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

3.  Afford the Veteran an appropriate VA 
examination to determine the current nature 
and severity of his service-connected 
degenerative joint disease of the lumbar 
spine, including any orthopedic and 
neurological symptoms.  The claims folder 
must be made available to the examiner for 
review.

Any special diagnostic studies deemed 
necessary should be performed, including 
electrodiagnostic testing, an EMG, NVC, CT 
scan, and/or an MRI.  The examiner should 
also describe all symptomatology due to the 
Veteran's service-connected low back 
disability, to include any neurological 
pathology.  In particular, the examiner 
should describe the level of any complete 
or incomplete paralysis of the sciatic 
nerve related to his low back disability.

In reporting the results of range-of-motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
limitation of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the extent of any 
pain and describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  The existence of any ankylosis of the 
spine should also be identified.

If intervertebral disc syndrome is 
confirmed by diagnostic testing, the 
examiner should note the total duration of 
any incapacitating episodes of that 
disability, if any.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

4.  Afford the Veteran an appropriate VA 
examination(s) to determine the effect of 
the Veteran's service-connected 
disabilities on his employability.  The 
claims file must be made available for 
review by the examiner in connection with 
the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiners must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
currently are: (i) posttraumatic stress 
disorder with secondary dysthymic disorder, 
(ii) bilateral hearing loss, (iii) status 
post right knee replacement, (iv) 
degenerative joint disease of left knee, 
(v) degenerative joint disease of the 
lumbosacral spine, (vi) residuals of a chip 
fracture of the left wrist, and (vii) 
hemorrhoids

In doing so, the examiners also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


